This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2016 UT 10


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                             JESUS MONARREZ,
                                 Petitioner,
                                       v.
              UTAH DEPARTMENT OF TRANSPORTATION,
                         Respondent.

                              No. 20140911
                           Filed March 9, 2016

                On Certiorari to the Court of Appeals


                    Third District, Salt Lake
              The Honorable Judge Vernice S. Trease
                        No. 120907616

                                 Attorneys:
     F. Kim Walpole, Matthew G. Koyle, Ogden, for petitioner
 Sean D. Reyes, Att‘y Gen., Stanford E. Purser, Reed M. Stringham,
          Asst. Att‘ys Gen., Salt Lake City, for respondent

CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
ASSOCIATE CHIEF JUSTICE LEE, JUSTICE DURHAM, and JUSTICE HIMONAS
                              joined.
     JUSTICE JOHN A. PEARCE became a member of the Court on
     December 17, 2015, after oral argument in this matter, and
                  accordingly did not participate.


   CHIEF JUSTICE DURRANT, opinion of the Court:

                               Introduction
    ¶ 1 We granted certiorari in this case to decide whether the
court of appeals correctly determined that the Utah Governmental
Immunity Act (GIA) barred Jesus Monarrez‘s claims. Mr. Monarrez,
after being injured when forced to stop suddenly near a construction
crew on a Utah road, attempted to bring a negligence claim against
                          MONARREZ v. UDOT
                          Opinion of the Court
the Utah Department of Transportation (UDOT) and several
unnamed ―John Does.‖ The parties agree that Mr. Monarrez
properly filed a notice of claim pursuant to the GIA but disagree as
to the effect of a letter sent by UDOT after Mr. Monarrez‘s claim had
been deemed denied. We granted certiorari to interpret the relevant
portion of the GIA, Utah Code section 63G-7-403, and clarify the
effect, or lack thereof, that a denial letter sent after the date a claim is
deemed denied has on a claimant‘s time to file a lawsuit. We also
granted certiorari to determine whether the State should be estopped
from asserting its statute of limitations defense due to the statements
contained within the letter and whether Mr. Monarrez‘s claims
against the ―John Doe‖ defendants were properly dismissed. We
affirm.
                               Background
    ¶ 2 This case arises out of Jesus Monarrez‘s attempt to sue
UDOT for negligence. The facts of the accident giving rise to
Mr. Monarrez‘s claim against UDOT are not particularly relevant to
the legal issues we are called upon to decide today. In brief,
Jesus Monarrez was riding his motorcycle in Garfield County in
August 2010 when he rounded a corner and came upon a
construction zone and crew. He was forced to stop suddenly, tipping
over his motorcycle and sustaining injuries. He claims that UDOT
breached its duty to keep the roadway safe and adequately warn
about the construction and should accordingly be held liable for his
injuries. In compliance with the GIA, Mr. Monarrez timely submitted
a notice of claim against UDOT on August 23, 2011. In the cover
letter sent with the notice of claim, Mr. Monarrez requested a
response ―within the 90 days as required by that statute or
otherwise.‖1 The GIA provides, however, that ―the governmental
entity or its insurance carrier shall inform the claimant in writing
that the claim has either been approved or denied‖ ―[w]ithin 60 days
of the filing of a notice of claim.‖2
   ¶ 3 UDOT did not respond to the notice of claim within sixty
days. Accordingly, Mr. Monarrez‘s claim was ―considered to be
_____________________________________________________________

   1The GIA previously provided the governmental entity a ninety-
day timeline in which to accept or deny a claim. See UTAH CODE § 63-
30D-403 (2003). It was amended in 2004, years prior to
Mr. Monarrez‘s accident, to allow only sixty days for a governmental
response. See S.B. 55, 2004 Leg., Gen. Sess. (Utah 2004).
   2   UTAH CODE § 63G-7-403(1)(a) (emphasis added).

                                     2
                            Cite as: 2016 UT 10
                           Opinion of the Court

denied‖ no later than October 24, 2011.3 On November 15, 2011—
after the date Mr. Monarrez‘s claim was deemed to be denied
pursuant to the statute—UDOT, through the Utah Division of Risk
Management,4 sent a letter to Mr. Monarrez stating that UDOT had
―completed an investigation of [Mr. Monarrez‘s] claim and [had]
concluded that [UDOT was] not liable for [Mr. Monarrez‘s]
damages. . . . Therefore, we respectfully deny your claim.‖ The letter
also contained a clause stating that the letter does ―not constitute a
waiver of any of the provisions or requirements of the Governmental
Immunity Act[,] . . . nor does it confirm or verify the sufficiency of
the claimant‘s notice of claim as required by the Act.‖
    ¶ 4 The GIA provides that ―[t]he claimant shall begin the action
within one year after denial of the claim or within one year after the
denial period . . . has expired.‖5 Mr. Monarrez filed suit on
November 9, 2012—over one year from the deemed denied date, but
less than one year from the date of the letter. The complaint also
named as defendants several ―John Does‖ (Doe Defendants)—
described as ―construction companies and/or their employees‖—
who Mr. Monarrez alleged were also negligent. UDOT answered the
complaint and moved for summary judgment, arguing that the GIA
barred Mr. Monarrez‘s claim because he did not file within a year of
the date on which it was deemed denied. Mr. Monarrez countered
that the letter had restarted the year-to-file period provided for in
the GIA and, even if it had not, UDOT should be estopped from
asserting the time limitation provisions of the GIA because of the
letter. He also argued that the Doe Defendants should not be
dismissed until their identities and relationship to UDOT were
known. The trial court granted UDOT‘s motion for summary
judgment, dismissing Mr. Monarrez‘s entire suit with prejudice,
including his claim against the Doe Defendants.
   ¶ 5 Mr. Monarrez appealed and the court of appeals affirmed,
holding that the GIA required Mr. Monarrez to file within a year

_____________________________________________________________
   3 Id. § 63G-7-403(1)(b). The parties treated October 24, 2011, as the
cut-off date below, though it appears the actual date was October 23.
Regardless of which of those two days applies, the outcome is the
same in this case.
   4For ease of reference, we refer to UDOT as the author and
sender of the letter.
   5   Id. § 63G-7-403(2)(b).

                                    3
                            MONARREZ v. UDOT
                            Opinion of the Court
after his claim had been deemed denied and that the letter sent by
UDOT was ―functionally superfluous.‖6 The court distinguished two
cases dealing with other statutes containing similar limitations that
had permitted a government response sent after a deemed denial to
restart the time to file.7 Although Mr. Monarrez asked the court to
apply this decision prospectively, the court of appeals did not do so
after finding that its interpretation of the GIA ―has minimal impact
and does not result in substantial injustice.‖8 Judge Voros dissented
from this particular holding, arguing the decision should be applied
purely prospectively because ―the ‗prior state of the law‘ in this
general area consisted of two supreme court cases interpreting
similar provisions . . . and reaching a contrary result.‖9 The court of
appeals also held that UDOT was not estopped from asserting the
limitations defense because its letter had not contained ―an
affirmative representation that the Limitations Provision may be
interpreted as [Mr.] Monarrez contends.‖10 Finally, the court also
affirmed the dismissal of the Doe Defendants, holding that
Mr. Monarrez had either alleged that the Defendants were
employees of UDOT—and thus protected under the GIA—or had
failed to state a claim against them at all.11 Mr. Monarrez petitioned
for certiorari on each of these issues, which we granted.
                            Standard of Review
    ¶ 6 We granted certiorari to address four issues: (1) whether the
court of appeals was correct that the proper interpretation of the
limitations provision in the GIA barred Mr. Monarrez‘s claim;
(2) whether the court of appeals‘ majority was correct that a decision
interpreting the GIA in favor of UDOT should be applied
retrospectively; (3) whether the court of appeals was correct in
determining that UDOT was not estopped from asserting the
limitations defense; and (4) whether the court of appeals was correct
in affirming the dismissal of the Doe Defendants.

_____________________________________________________________
   6 Monarrez v. Utah Dep’t of Transp., 2014 UT App 219, ¶ 15, 335
P.3d 913.
   7   Id. ¶¶ 17–28. These cases are discussed infra ¶¶ 20–26.
   8   Monarrez, 2014 UT App 219, ¶ 33.
   9   Id. ¶ 50 (Voros, J., dissenting) (citations omitted).
   10   Id. ¶ 38 (majority opinion).
   11   Id. ¶¶ 41–45.

                                       4
                          Cite as: 2016 UT 10
                         Opinion of the Court

    ¶ 7 Statutory interpretation and the grant of summary judgment
are legal questions reviewed for correctness.12 And we ―giv[e] the
court of appeals‘ conclusions of law no deference.‖13 To the extent an
issue involves a factual question, we ―view the facts and all
reasonable inferences drawn therefrom in the light most favorable to
the nonmoving party,‖ Mr. Monarrez.14 We have jurisdiction
pursuant to Utah Code section 78A-3-102(3)(a).
                               Analysis
   ¶ 8 We granted certiorari to address four issues: first, whether
the language of Utah Code section 63G-7-403 permits a denial letter
sent after a claim is deemed denied to restart the GIA‘s limitations
period; second, if we decide that a late letter does not restart the
limitations period, whether we should apply our holding purely
prospectively; third, whether UDOT should be estopped from
asserting the statute of limitations defense based on its
representations in the letter; and fourth, whether the court of appeals
was correct in dismissing Mr. Monarrez‘s claims against the
Doe Defendants. We address each issue in turn and, for the reasons
discussed below, affirm the decision of the court of appeals in its
entirety.
    I. UDOT‘s Letter Was a Legal Superfluity Because the Plain
Language of the GIA Is Clear that a Claim Can Be Denied Only Once
   ¶ 9 The first issue in this case is the meaning of Utah Code
section 63G-7-403, which reads as follows:
        (1)(a) Within 60 days of the filing of a notice of claim,
            the governmental entity or its insurance carrier
            shall inform the claimant in writing that the claim
            has either been approved or denied.
        (b) A claim is considered to be denied if, at the end of
            the 60-day period, the governmental entity or its
            insurance carrier has failed to approve or deny the
            claim.
_____________________________________________________________
   12See R.A. McKell Excavating, Inc. v. Wells Fargo Bank, N.A., 2004
UT 48, ¶ 7, 100 P.3d 1159.
   13Energy Claims Ltd. v. Catalyst Inv. Grp. Ltd., 2014 UT 13, ¶ 17, 325
P.3d 70 (citation omitted).
   14  Young v. Salt Lake City Sch. Dist., 2002 UT 64, ¶ 2, 52 P.3d 1230
(citation omitted).

                                   5
                          MONARREZ v. UDOT
                          Opinion of the Court
        (2)(a) If the claim is denied, a claimant may institute an
            action in the district court against the governmental
            entity or an employee of the entity.
        (b) The claimant shall begin the action within one year
            after denial of the claim or within one year after the
            denial period specified in this chapter has expired,
            regardless of whether or not the function giving rise
            to the claim is characterized as governmental.
Mr. Monarrez argues that this statutory language provides for two
alternative timelines for filing: either one year after the sixty-day
denial period expired or, regardless of whether a claim has
previously been deemed denied, one year after the government
accepts or denies the claim in writing. He bolsters his statutory
language analysis by pointing to two cases dealing with similar
statutory schemes in which we held that a written response sent after
a deemed denial restarted the time to file. The court of appeals
rejected this interpretation, holding that the letter sent by UDOT was
―functionally superfluous‖ because the two alternative timelines
provided for in the statute were mutually exclusive and our prior
cases were distinguishable.15 We first address the statutory language,
concluding that the statute‘s language permits a denial of a claim to
occur only once and that the letter sent by UDOT after the deemed
denial was superfluous. We then review our caselaw and hold that it
is consistent with this interpretation of the GIA. We accordingly
affirm the court of appeals‘ decision on this point.
  A. The Statutory Language Permits a Claim to Be Denied Only Once
    ¶ 10 The first question of statutory interpretation that we must
address is whether subsection (2)(b) of section 63G-7-403 creates two
alternative timeframes for filing a lawsuit that depend on the
methods of denial described in subsection (1). We conclude that the
court of appeals correctly held that it does. We then address how
those two timeframes may be triggered and hold that the statutory
mechanisms for triggering the timeframes, found in subsections
(1)(a) and (1)(b) of section 63G-7-403, are mutually exclusive. We
accordingly hold that the letter sent by UDOT purporting to deny
Mr. Monarrez‘s claim was not a valid denial and did not trigger the
year-to-file period because it was sent after the claim had already
been deemed denied.
_____________________________________________________________
   15Monarrez v. Utah Dep’t of Transp., 2014 UT App 219, ¶¶ 13, 15,
23–26, 335 P.3d 913.

                                    6
                              Cite as: 2016 UT 10
                              Opinion of the Court

    ¶ 11 ―When interpreting a statute, it is axiomatic that this court‘s
primary goal ‗is to give effect to the legislature‘s intent in light of the
purpose that the statute was meant to achieve.‘‖16 And as we have
often noted, ―[t]he best evidence of the legislature‘s intent is ‗the
plain language of the statute itself.‘‖17 ―But we do not interpret the
‗plain meaning‘ of a statutory term in isolation. Our task, instead, is
to determine the meaning of the text given the relevant context of the
statute (including, particularly, the structure and language of the
statutory scheme).‖18 Thus, ―we read the plain language of the
statute as a whole, and interpret its provisions in harmony with
other statutes in the same chapter and related chapters.‖19 Finally, we
avoid ―[a]ny interpretation which renders parts or words in a statute
inoperative or superfluous‖ in order to ―give effect to every word of
a statute.‖20
    ¶ 12 First, we note that the parties and the court of appeals have
correctly interpreted subsection (2)(b) of 63G-7-403 to provide two
alternative timeframes for filing, which are dependent on the
mechanism of the denial. Subsection (2)(b) provides that if a claim is
denied, a claimant may file a lawsuit against the government ―within
one year after denial of the claim or within one year after the denial
period specified in this chapter has expired.‖21 Thus, the statute
establishes two alternative timeframes for filing a lawsuit, with one
timeframe triggered by a ―denial of the claim‖ and the other
triggered by the expiration of ―the denial period specified in this
chapter.‖22 The meaning of these two triggers—a ―denial‖ or the
expiration of the ―denial period‖—is made evident by subsection (1),
which provides two ways a claim can be denied—a written denial or
a deemed denial at the end of the sixty-day response period.23 It is
_____________________________________________________________
   16  Biddle v. Wash. Terrace City, 1999 UT 110, ¶ 14, 993 P.2d 875
(citation omitted).
   17   State v. Miller, 2008 UT 61, ¶ 18, 193 P.3d 92 (citation omitted).
   18   Olsen v. Eagle Mountain City, 2011 UT 10, ¶ 12, 248 P.3d 465.
   19   Dahl v. Dahl, 2015 UT 79, ¶ 159, __ P.3d __ (citation omitted).
   20  Turner v. Staker & Parson Cos., 2012 UT 30, ¶ 12, 284 P.3d 600.
(citation omitted) (second alteration in original).
   21 UTAH    CODE § 63G-7-403(2)(b).
   22   Id.
   23   Id. § 63G-7-403(1).

                                       7
                            MONARREZ v. UDOT
                            Opinion of the Court
only logical that the first-listed trigger of the year-to-file period—a
―denial‖—would be linked to the first-listed denial method—a
written denial—and the second-listed trigger—the expiration of the
―denial period‖—is linked to the second-listed denial method—a
deemed denial after the expiration of the sixty-day period.
    ¶ 13 Accordingly, the parties and the court of appeals are correct
in their interpretation of subsection (2)(b) to provide for alternative
timeframes to file a lawsuit, based on the mechanism of a denial.
Because subsection (2)(b)‘s alternative timelines for the filing of a
lawsuit depend on the methods of denial described in subsection (1),
the true issue with regard to the interpretation of section 63G-7-403
in this case is whether UDOT‘s tardy denial letter qualifies as a valid
written denial under subsection (1)(a). If it does, then UDOT‘s letter
constituted a ―denial‖ under subsection (2)(b) and triggered the
corresponding year-to-file timeframe—regardless of whether the
deemed denial after sixty days had previously triggered the
deadline.
     ¶ 14 The two mechanisms for triggering a claimant‘s year-to-file
period are found in subsection (1) of section 63G-7-403. Subsection
(1)(a) reads as follows: ―Within 60 days of the filing of a notice of
claim, the governmental entity . . . shall inform the claimant in
writing that the claim has either been approved or denied.‖24
Subsection (1)(b) provides that ―[a] claim is considered to be denied
if, at the end of the 60-day period, the governmental entity . . . has
failed to approve or deny the claim.‖25 Under Mr. Monarrez‘s
interpretation of subsection (1), the government can issue a valid
denial letter after the sixty-day period has run and a claim has been
deemed denied. Thus, Mr. Monarrez argues, UDOT‘s letter
constituted a denial under subsection (1)(a), thereby restarting the
year-to-file period and rendering his complaint timely. Because we
conclude that the two denial methods described in subsection (1) are
mutually exclusive, we disagree.
   ¶ 15 Mr. Monarrez‘s interpretation would render superfluous the
―[w]ithin 60 days‖ language of subsection (1)(a), essentially
rewriting the statute to permit a claim to be litigated whenever the
government chose to send a denial letter, even if the original



_____________________________________________________________
   24   Id. § 63G-7-403(1)(a).
   25   Id. § 63G-7-403(1)(b).

                                     8
                           Cite as: 2016 UT 10
                          Opinion of the Court

limitations period had run.26 Such an interpretation would
circumvent the unmistakable legislative direction that a lawsuit must
be brought within one year of a denial and that a denial can occur
only within sixty days after the notice of claim. This direction is
found in the legislature‘s choice to make the denial methods in
subsection (1) mutually exclusive.
    ¶ 16 Subsection (1)(b) states that a claim is deemed to be denied
only ―if, at the end of the 60-day period, the governmental entity . . .
has failed to approve or deny the claim.‖27 Because a deemed denial
occurs only if the government fails to issue a written denial, there
cannot be a written denial followed by a deemed denial. Likewise,
because subsection (1)(a) states that the government ―shall inform‖ a
claimant of written denial ―[w]ithin 60 days of the filing of a notice
of claim,‖ it is impossible for a deemed denial—which happens only
after sixty days—to occur before a valid written denial is issued.
Thus, the better reading of the statute is that a denial—whether by
operation of law or by written notice—can occur only once within
this sixty-day timeframe. Once a claim has been denied by one
mechanism, it cannot be denied again by the other. To hold
otherwise would be to ignore the sixty-day language found in
subsection (1), which would require us to disregard both
unmistakable legislative intent28 and our own canons of

_____________________________________________________________
   26  Counsel for Mr. Monarrez agreed at oral argument that
Mr. Monarrez‘s interpretation of the statute would permit the state
to issue a denial letter over a year after a claim had been deemed
denied—and thus after the limitations period had already run—and
restart the year-to-file period.
   27   Id. § 63G-7-403(1)(b) (emphasis added).
   28 Mr. Monarrez argues that the statute cannot be read in this way
because if the legislature intended such a result, it could have spoken
more clearly, such as by adding ―‗the earlier of‘ to its time
limitation.‖ As discussed, our interpretation is mandated by the
plain language of the statute. Further, although there may be cases in
which the legislature‘s failure to include certain language within a
statute may be important, it is usually the case that ―[t]he
legislature‘s failure to speak more clearly tells us little of relevance to
our interpretation of the words that it adopted.‖ In re Estate of
Hannifin, 2013 UT 46, ¶ 26, 311 P.3d 1016. But see Marion Energy, Inc.
v. KFJ Ranch P’ship, 2011 UT 50, ¶¶ 14, 21, 267 P.3d 863 (stating that
we ―seek to give effect to omissions in statutory language by
                                                               (Continued)
                                   9
                          MONARREZ v. UDOT
                          Opinion of the Court
construction.29 Accordingly, we cannot accept Mr. Monarrez‘s
interpretation.
    ¶ 17 Mr. Monarrez argues that the interpretation we adopt today
would place a ―jurisdictional bar‖ on the government‘s authority
that would somehow restrict the government‘s ability to settle a
lawsuit based on a denied claim. Our caselaw has accepted the
principle that a statutory time limit can operate as a jurisdictional
limit on a government entity‘s authority to approve or deny claims. 30
Despite this recognition, we have never held or otherwise suggested
that such statutory restrictions somehow limit the ability of the
government to settle a claim. Mr. Monarrez has not provided any
legal authority supporting his position, and we fail to see how a
statutory limit on the time that the government has to respond to a
claim inhibits in any way its ability to negotiate and settle a
subsequent lawsuit based on that claim.
    ¶ 18 Thus, a denial occurs either by written notice within sixty
days—subsection (1)(a)—or by operation of law, a deemed denial, if
the government does not respond within those sixty days—
subsection (1)(b). Because a claim cannot be denied in both ways, the
time to file a lawsuit can be triggered only once. Accordingly,
Mr. Monarrez‘s claim was denied by operation of law at the end of
the sixty-day response period, October 24, 2011. Nothing UDOT did
after that point could affect either that denial or the start of the
limitations period—UDOT could not undo the deemed denial or
restart the limitations period. Therefore, Mr. Monarrez was required
to file his lawsuit by October 24, 2012. Because he filed his complaint
on November 9, 2012, his suit was barred by the limitations period in
subsection (2)(b).


presuming all omissions to be purposeful‖ and recognizing that the
omission of certain language in the statute rendered it ambiguous).
   29 See Turner, 2012 UT 30, ¶ 12 (―We . . . avoid[] ‗[a]ny
interpretation which renders parts or words in a statute inoperative
or superfluous.‘‖ (citation omitted) (third alteration in original)).
   30 See Young v. Salt Lake Cty., 2002 UT 70, ¶ 11 n.2, 52 P.3d 1240
(―The County implicitly argues that section 63-2-401(5)(a)(i) bars the
Sheriff from responding to GRAMA requests after five days and
cites Retherford . . . in support of the proposition that the Sheriff may
not change statutory jurisdictional requirements. Although this is a
correct reading of Retherford, the Sheriff‘s response . . . after five days
did not violate any statutory requirements.‖ (emphasis added)).

                                    10
                           Cite as: 2016 UT 10
                          Opinion of the Court

    ¶ 19 Normally, ―[w]here a statute‘s language is unambiguous
and provides a workable result, we need not resort to other
interpretive tools, and our analysis ends.‖31 In this case, however,
Mr. Monarrez points to caselaw interpreting similar statutory
provisions in other acts that reach a different result. Despite our
conclusion that the plain language of the statute requires us to affirm
the decision of the court of appeals, the similarities between the
statutory schemes at issue warrant a discussion of these cases. As we
discuss below, our prior cases are fully consistent with our
interpretation of the GIA.
  B. The Caselaw Addressing Similar Statutory Provisions Is Consistent
           with the Interpretation of the GIA We Adopt Today
    ¶ 20 Mr. Monarrez argues that the interpretation of the GIA that
we adopt today is in conflict with two cases that interpreted similar
language in two other statutory schemes within the same title of the
Utah Code. The two cases are Harper Investments, Inc. v. Auditing
Division, Utah State Tax Commission,32 interpreting the Administrative
Procedures Act (APA),33 and Young v. Salt Lake County,34 interpreting
the Government Records Access and Management Act (GRAMA).35
As Mr. Monarrez correctly points out, in both of these prior cases we
permitted a response sent after a deemed denial to restart the time to
file a lawsuit. After reviewing the cases and statutes in question,
however, we conclude that they are consistent with the
interpretation of the GIA we adopt today because, unlike the GIA,
the two other statutory schemes expressly permit the parties to
extend the applicable timeframes.
  ¶ 21 The first case, Harper Investments, interpreted the APA.
Under the APA, a party ―may file a written request for

_____________________________________________________________
   31Torrie v. Weber Cty., 2013 UT 48, ¶ 11, 309 P.3d 216 (citation
omitted).
   32   868 P.2d 813 (Utah 1994).
   33UTAH CODE § 63G-4-101 et seq. The current version of the APA
contains the same pertinent language as the 1989 version interpreted
in Harper.
   34   2002 UT 70, 52 P.3d 1240.
   35UTAH CODE § 63G-2-101 et seq. The current version of GRAMA
contains the same pertinent language as the 1997 version interpreted
in Young.

                                    11
                              MONARREZ v. UDOT
                              Opinion of the Court
reconsideration‖ of an agency‘s order with the agency issuing the
order.36 In response to the request for reconsideration, ―[t]he agency
head . . . shall issue a written order granting the request or denying
the request.‖37 Then, ―[i]f the agency head . . . does not issue an order
within 20 days after the filing of the request, the request for
reconsideration shall be considered to be denied.‖38 Judicial review
is available if the person files ―within 30 days after the date that the
order constituting the final agency action is issued or is considered to
have been issued under Subsection 63G-4-302(3)(b).‖39 Just as with
the GIA, the APA provides for two timelines to file for judicial
review, triggered by the method of denial. Unlike the GIA, however,
the APA permits ―a presiding officer, for good cause shown, [to]
lengthen[] or shorten[] a time period prescribed in this chapter.‖40 In
Harper, under a factual scenario similar to that presented here, we
held that ―if an agency chooses to issue an order denying a petition
for reconsideration after the twenty-day presumptive denial period,
the actual date of issuance would mark the beginning of the thirty-
day time period,‖ effectively restarting a petitioner‘s time to file.41
    ¶ 22 The second case cited by Mr. Monarrez is Young v. Salt Lake
County, interpreting GRAMA. GRAMA provides a process for
requesting government records and appealing the denial of such
requests. If a request for access to records is denied, a party may
―fil[e] a notice of appeal with the chief administrative officer.‖42 ―The
chief administrative officer shall make a decision on the appeal‖
within either five or twelve days, depending on the type of request.43
The failure of the officer to respond ―is the equivalent of a decision
affirming the access denial.‖44 After a denial, whether by written
notice or after the expiration of the denial period, the party has the
_____________________________________________________________
   36   Id. § 63G-4-302(1)(a).
   37   Id. § 63G-4-302(3)(a).
   38   Id. § 63G-4-302(3)(b).
   39 Id.   § 63G-4-401(3)(a).
   40   Id. § 63G-4-102(9).
    Harper Invs., 868 P.2d at 816 (citing 49th St. Galleria v. Tax
   41

Comm’n, Auditing Div., 860 P.2d 996, 999 (Utah Ct. App. 1993)).
   42   UTAH CODE § 63G-2-401(1)(a).
   43   Id. § 63G-2-401(5)(a).
   44   Id. § 63G-2-401(5)(b).

                                      12
                           Cite as: 2016 UT 10
                           Opinion of the Court

option of petitioning for judicial review.45 The party must do so
within ―30 days after the government entity has responded to the
records request by . . . denying the request‖ or within ―35 days after
the original request if the governmental entity failed to respond to
the request.‖46 Just like the APA and the GIA, the timeline to file for
judicial review depends on the method by which the claim was
denied. Unlike the GIA—but similarly to the APA, as discussed
above—GRAMA provides that ―the parties participating in the
proceeding may, by agreement, extend the time periods specified in
this section.‖47
   ¶ 23 In Young, as in Harper Investments and the case before us
today, Mr. Young‘s petition for judicial review of a GRAMA request
was untimely under the deemed denial date but timely if the
government‘s late response restarted the clock. We held that, even
though the petition had been deemed denied prior to the response,
Mr. Young‘s petition was timely because the government entity
―chose to respond to [Mr.] Young‘s request.‖48 The government‘s
response had triggered the alternative timeline to file, despite the
expiration of the limitations timeframe established by the deemed
denial date, giving Mr. Young ―thirty days from the date of the
response to file a petition.‖49
   ¶ 24 Both of these statutory schemes, the APA and GRAMA,
contain provisions expressly granting authority to extend the
applicable deadlines—a provision absent from the GIA. We
addressed this difference in Young, where the government had
―implicitly‖ argued that GRAMA‘s requirement that the government
respond within a certain timeframe meant that the government‘s late
response lacked legal effect.50 We noted that GRAMA—like the

_____________________________________________________________
   45   Id. § 63G-2-404.
   46 Id. § 63G-2-404(2)(b)(i)–(ii) (2009). The quoted statutory
language, now since amended, was the language interpreted by us in
Young. See 2002 UT 70, ¶ 6.
   47   UTAH CODE § 63G-2-401(5)(c).
   48   Young, 2002 UT 70, ¶¶ 10–11.
   49   Id. ¶ 11.
   50Id. ¶ 11 & n.2. As we note below, the requirement that the
government respond within a certain deadline is present in both the
GIA and GRAMA, but not the APA, which provides another basis
                                                      (Continued)
                               13
                          MONARREZ v. UDOT
                          Opinion of the Court
APA—contains a provision that ―authorizes the parties to extend the
specified time periods by agreement.‖51 We held that the
government‘s ―choice to respond to [Mr.] Young‘s request outside of
the [statutory timeframe] and [Mr.] Young‘s choice to rely upon that
response as the basis of his petition for judicial review shows an
implicit agreement to extend the period.‖52 Accordingly, the
government‘s ―response . . . did not violate any statutory
requirements‖ and constituted a denial that triggered the time to
file.53 Although our decision in Harper Investments apparently did not
rely on the statutory authority to extend timelines, this difference
between the statutory schemes renders the APA and cases
interpreting it distinguishable from the present case.54


for distinguishing Harper Investments from the present case. See infra
note 54.
   51   Id. ¶ 11 n.2.
   52   Id. (emphasis added).
   53Id. As discussed above, the APA has a similar provision for
extending timelines. See supra note 40 and accompanying text.
   54 See Harper Invs., 868 P.2d at 815–16. In Harper Investments, we
agreed with and adopted an interpretation of the APA rendered by
the court of appeals in an earlier case. See id. (citing and discussing
49th St. Galleria, 860 P.2d at 998–99). The court of appeals had
determined that the ―disjunctive term ‗or‘‖ found in the APA‘s
mandate that a party ―file a petition for judicial review . . . within 30
days after the date that the order constituting the final agency action
is issued or is considered to have been issued‖ meant that a party
may petition for judicial review within thirty days of either a written
denial or a deemed denial, regardless of which one comes first. 49th
St. Galleria, 860 P.2d at 998–99. Although neither we nor the court of
appeals discussed in detail why this interpretation was permissible
under the APA, it is clear that such an interpretation was possible
because the APA does not require the government to respond within
a certain timeframe—unlike the GIA. See UTAH CODE § 63G-4-
302(3)(a) (―The agency head . . . shall issue a written order granting
the request or denying the request.‖). Because there is no statutory
requirement that a government response come, if at all, within the
denial period, the denial methods are not mutually exclusive under
the APA as they are under the GIA and GRAMA. See Young, 2002 UT
70, ¶ 11 n.2. This is yet another ground on which to distinguish
Harper Investments from the present case.

                                   14
                           Cite as: 2016 UT 10
                          Opinion of the Court

    ¶ 25 The statutory authority to extend deadlines found in both
the APA and GRAMA is not present in the GIA. As the GIA has no
such provision, the letter sent by UDOT after the deemed denied
date could not act as part of ―an implicit agreement to extend the
period‖ for UDOT to respond.55 The GIA‘s ―statutory jurisdictional
requirements‖56 mandate that the government to respond, if at all,
within sixty days. Because the GIA is clear that the denial methods
are mutually exclusive, if the government fails to act within those
sixty days, the claim is deemed denied, and the government has no
authority to extend the applicable deadlines. Accordingly,
Mr. Monarrez‘s claim could not be ―re-denied‖ or his year-to-file
period restarted by UDOT‘s letter. Young and Harper Investments are
fully consistent with this interpretation. Accordingly, we affirm the
decision of the court of appeals as to this issue.
    ¶ 26 We hold today that the Governmental Immunity Act
permits a denial to happen in only one of two mutually exclusive
ways: either the government responds in writing within sixty days,
or the claim is denied by operation of law at the end of those sixty
days. A response sent after a claim has been deemed denied has no
legal effect. This result is mandated by the plain language of the
statute and is consistent with our prior caselaw. Because our
interpretation of the GIA would require that we affirm the dismissal
of Mr. Monarrez‘s negligence claim, we now address whether our
decision on this issue should have only prospective effect, as
Mr. Monarrez argues. For the reasons discussed below, our decision
today will, as is generally the case, have retroactive effect.
        II. Our Interpretation of the GIA Does Not Alter the Prior
             State of the Law or Impose an Undue Burden and
                        Will Be Applied Retroactively
    ¶ 27 Mr. Monarrez argues that a decision affirming the court of
appeals‘ interpretation of the GIA should be applied only
prospectively, as urged by Judge Voros in his dissent below. 57 He
presents two reasons in support of his argument: first, Mr. Monarrez
is due special consideration because of his status as a California
citizen and resident; second, the language of the GIA, when
_____________________________________________________________
   55 Young,   2002 UT 70, ¶ 11 n.2
   56 Id.

   57Monarrez v. Utah Dep’t of Transp., 2014 UT App 219, ¶¶ 47–52,
335 P.3d 913 (Voros, J., dissenting).

                                      15
                           MONARREZ v. UDOT
                           Opinion of the Court
combined with our precedent related to the APA and GRAMA,
would suggest that Mr. Monarrez‘s interpretation was correct.58 We
review Mr. Monarrez‘s arguments in turn and conclude that the
circumstances in this case do not warrant rendering our decision
purely prospective.
    ¶ 28 The general rule of retroactivity is that ―the ruling of a court
is deemed to state the true nature of the law both retrospectively and
prospectively.‖59 This is a rule of ―judicial policy rather than judicial
power,‖ as ―[c]onstitutional law neither requires nor prohibits
retroactive operation of [a] . . . decision.‖60 Generally, prospective-
only application of a decision is a result of a change in the law.61
Indeed, we could not find, and neither party cited, a single case
applying a decision purely prospectively that did not also expressly
_____________________________________________________________
   58 Mr. Monarrez also cites to Oklahoma law for the proposition
that a decision deciding a ―novel point of procedure,‖ such as our
interpretation of the GIA today, requires that we apply our decision
purely prospectively. See Hathaway v. State ex rel. Med. Research &
Tech. Auth., 49 P.3d 740, 744 (Okla. 2002). Regardless of whether
Mr. Monarrez‘s interpretation of Oklahoma law is correct, or
whether our interpretation of the GIA today could even be
considered a ―novel point of procedure,‖ Mr. Monarrez has not
provided us with a reason to look beyond our own retroactivity
jurisprudence, and we see no reason to do so. Accordingly, we
decline to address this argument.
   59   Malan v. Lewis, 693 P.2d 661, 676 (Utah 1984).
   60 Loyal Order of Moose, #259 v. Cty. Bd. of Equalization, 657 P.2d
257, 264 (Utah 1982).
   61  See Kennecott Corp. v. State Tax Comm’n of Utah, 862 P.2d 1348,
1352 (Utah 1993) (―This court has developed a sound theoretical
framework for determining when a new rule of law in a civil case will
be applied retroactively.‖ (emphasis added)); Van Dyke v. Chappell,
818 P.2d 1023, 1025 (Utah 1991) (―When we conclude that there has
been justifiable reliance on the prior state of the law . . . the court may
order that a decision apply only prospectively. . . . [T]his court has
applied changed common law prospectively in cases where
retrospective application would upset the expectations of those who
have relied on the former law.‖ (emphases added)); Loyal Order of
Moose, 657 P.2d at 265 (stating that a court ―may prohibit retroactive
operation of the overruling decision‖ ―[w]here overruled law has been
justifiably relied upon‖ (emphases added)).

                                    16
                          Cite as: 2016 UT 10
                         Opinion of the Court

recognize the decision would significantly alter the legal landscape
by ending or overruling a relied-upon practice,62 statute,63 or case. 64

_____________________________________________________________
   62 See ExxonMobil Corp. v. Utah State Tax Comm’n, 2003 UT 53, ¶
23, 86 P.3d 706 (holding that a decision clarifying an ambiguous
statute, which invalidated a practice of the Utah Tax Commission,
would be prospective-only in order to ―protect the solvency of
governmental entities and to avoid administrative and financial
hardship caused by retroactive application of rules contrary to those
relied on‖); Bd. of Educ. of the Granite Sch. Dist. v. Salt Lake Cty., 659
P.2d 1030, 1037 (Utah 1983) (holding that a statute prohibited certain
long-standing practices of the Salt Lake County Treasurer and
making the decision prospective-only because ―[i]t may be extremely
disruptive to county government‖ and because ―it is the county
taxpayers who will suffer the brunt of the Treasurer‘s omission‖).
   63 See, e.g., Rio Algom Corp. v. San Juan County, 681 P.2d 184, 196
(Utah 1984) (citing numerous cases applying their decisions
prospectively where they held ―that state taxes or assessment
procedures were unconstitutional‖ because the local government
units and tax authorities were justified in relying on a duly enacted
statute, ―which is presumptively constitutional,‖ and doing the same
in that case); Merrill v. Utah Labor Comm’n, 2009 UT 74, ¶ 11, 223 P.3d
1099 (―[W]e recognize that a justified reliance on the constitutionality
of the statute existed and that full retroactive application of our
ruling would create significant burdens.‖).
   64 See, e.g., Loyal Order of Moose, 657 P.2d at 263–65 (overruling a
prior line of cases interpreting a particular constitutional tax
provision broadly but applying the holding prospectively only,
stating that ―[t]he holding [of these cases] has been the law upon
which many organizations have operated and upon which tax
exemptions have been granted or denied‖); Timpanogos Planning &
Water Mgmt. Agency v. Cent. Utah Water Conservancy Dist., 690 P.2d
562, 572 (Utah 1984) (overruling a prior case to the extent it
addressed a particular constitutional issue but making the decision
prospective because the Central Utah Water Conservancy District
―and perhaps other water districts have in good faith relied upon
our [prior] decision‖); cf. Van Dyke, 818 P.2d at 1025–26 (stating that
prospective application was not warranted because the overruled
law could not have induced reliance because the law existed for a
shorter period of time than required to assert a claim based on that
law).

                                   17
                           MONARREZ v. UDOT
                           Opinion of the Court
But importantly, ―[t]he bare assertion . . . that our decision overrules
prior cases . . . is insufficient to prohibit its retroactive application.‖65
Instead, there must be a showing of ―justifiable reliance on the prior
state of the law‖ or that ―the retroactive operation of the new law
may otherwise create an undue burden.‖66 Without justifiable
reliance or some other undue burden, we adhere to the general rule
of retroactivity in order to not ―turn[] the court‘s opinion into an
advisory opinion or dicta.‖67
    ¶ 29 Mr. Monarrez first argues that a prospective-only decision is
warranted because he ―is a citizen of California who was merely
utilizing Utah‘s system of interstate highways when he was injured.‖
To the extent Mr. Monarrez is arguing that the retroactive effect of
this decision creates an undue burden because his status as a non-
Utah citizen means he was unfamiliar with Utah law, Utah courts
have long recognized that a party ―is not excused from complying
with the law simply because the law was unknown to him.‖68
Accordingly, we see no merit in this argument.
    ¶ 30 Mr. Monarrez‘s second argument is that there is a reliance
interest that warrants making our decision prospective-only. As he
argues, ―the plain language of the statute suggested that if the State
issued a denial letter that a suit could properly be brought for one
year after the letter.‖ Judge Voros agreed with this argument in his
dissent below, relying also on his view that ―the ‗prior state of the
law‘ in this general area consisted of two supreme court cases
interpreting similar provisions of the APA and GRAMA and
reaching a contrary result.‖69 Because our decision today does not

_____________________________________________________________
   65   Malan, 693 P.2d at 676.
   66   Van Dyke, 818 P.2d at 1025.
   67 Rio Algom Corp., 681 P.2d at 196 (stating that prospective
application can deprive litigants ―of the fruits of their victory‖).
   68Brent Brown Dealerships v. Tax Comm’n, Motor Vehicle Enf’t Div.,
2006 UT App 261, ¶ 29, 139 P.3d 296.
   69Monarrez, 2014 UT App 219, ¶ 50 (Voros, J., dissenting) (―Until
today, no Utah court had examined the Limitations Provision in the
context of a twice-denied notice of claim. I consider the legal
question a close call. . . . Though we distinguish [the APA and
GRAMA] cases based on statutory differences, reasonable minds
might see those statutes and this one as more similar than different
and so apply that case law.‖).

                                      18
                          Cite as: 2016 UT 10
                          Opinion of the Court

change ―the prior state of the law,‖ and Mr. Monarrez has failed to
provide any evidence of reliance, we apply our decision
retroactively.70
    ¶ 31 First, our decision today is not a departure from a prior
understanding of the statute—it simply confirms the plain meaning
of the statute. We have never interpreted this section of the GIA in
any other way and, as discussed, the APA and GRAMA cases are
both distinguishable and consistent with the interpretation of the
statute described above. Our decision that the language of the statute
is unambiguous leaves little room for us to apply our decision purely
prospectively.71
    ¶ 32 Further, even if we were to conclude that our decision today
deviates from a reasonable interpretation of the prior state of the
law, Mr. Monarrez has provided no evidence that he relied on his
misinterpretation of the statute or the APA and GRAMA cases in
waiting to file his lawsuit. Neither in his brief nor in his opposition
to summary judgment below did Mr. Monarrez argue that he
postponed filing in reliance on the APA and GRAMA cases.
Although counsel for Mr. Monarrez suggested at oral argument that
we could infer reliance based solely on the fact that Mr. Monarrez
filed his lawsuit within a year from the date of the letter, this
inference is not enough to warrant making our decision purely
prospective.72 And even if it was, it is hard to see how any reliance
_____________________________________________________________
   70See Van Dyke, 818 P.2d at 1025 (―When we conclude that there
has been justifiable reliance on the prior state of the law . . . the court
may order that a decision apply only prospectively . . . . (emphasis
added)).
   71 We also note that an unpublished case from the court of
appeals is closely on point, similarly holding that a party could not
rely on a letter sent by the government after the deemed denial date
to delay filing a lawsuit. See Morales v. State, 2007 UT App 250, para.
5 (unpublished decision) (per curiam). This further suggests that our
decision today is not a departure from a prior interpretation of the
GIA.
   72  See Malan, 693 P.2d at 676 (refusing to apply the court‘s
decision prospectively, even though we struck down as
unconstitutional a statute that had previously been upheld in prior
cases, because ―[t]he defendants in this case [did] not argue that they
justifiably relied on our prior decisions sustaining the
constitutionality of the [overruled statute]‖ and ―[t]here [was] no
                                                           (Continued)
                                  19
                           MONARREZ v. UDOT
                          Opinion of the Court
on Mr. Monarrez‘s part would have been reasonable given the
unambiguous language of the statute and the numerous cases
interpreting the limitation provisions of the GIA as requiring strict
compliance and due diligence.73 Reliance on cases interpreting other
statutory provisions would be unreasonable in light of the cases
dealing specifically with the GIA.
    ¶ 33 Mr. Monarrez has provided no evidence of the kind of
reliance or undue burden that would justify giving our decision in
this case prospective-only effect. The only apparent ill effect a
retroactive decision would have is that Mr. Monarrez loses his case
against UDOT. This cannot constitute an ―undue burden‖ because
―[i]f such an approach were followed, any decision that modified in
any way a previously articulated legal standard would have to be
prospective only, making prospective application the rule rather
than the exception.‖74 Ultimately, ―[t]here is no showing that any
considerable number of persons or corporations would be affected
by letting the decision apply retrospectively. There is no showing
that injustice would result or that administration of justice would in
any way be affected.‖75 Accordingly, we affirm the decision of the
court of appeals as to this issue and apply our decision retroactively,
as is usually the case.
    ¶ 34 Having addressed both of Mr. Monarrez‘s arguments
related to our interpretation of the GIA, we turn now to his



evidence that the defendants knew of the [overruled statute] and
relied upon it‖).
   73  See Davis v. Cent. Utah Counseling Ctr., 2006 UT 52, ¶ 48, 147
P.3d 390 (―Plaintiffs must exercise the diligence necessary to effect
strict compliance with the [GIA]. . . . Reliance on inferences and
assumptions does not constitute due diligence.‖); Hall v. Utah State
Dep’t of Corr., 2001 UT 34, ¶ 23, 24 P.3d 958 (―We have consistently
and uniformly held that suit may not be brought against the state or
its subdivisions unless the requirements of the [GIA] are strictly
followed.‖); Wheeler v. McPherson, 2002 UT 16, ¶ 12, 40 P.3d 632
(―Applying this rule of strict compliance, we have repeatedly denied
recourse to parties that have even slightly diverged from the
exactness required by the [GIA].‖).
   74   Van Dyke, 818 P.2d at 1026.
   75State Farm Mut. Ins. Co. v. Farmers Ins. Exch., 493 P.2d 1002, 1003
(Utah 1972).

                                      20
                              Cite as: 2016 UT 10
                              Opinion of the Court

alternative argument that UDOT should be estopped from asserting
the GIA‘s limitations provision as a defense.
 III. UDOT Is Not Estopped from Asserting the Limitations Defense
    ¶ 35 Mr. Monarrez alternatively argues that if we do not permit
UDOT‘s letter to restart the limitations period, we should treat it as
an act inconsistent with UDOT‘s later assertion of the limitations
defense and estop UDOT from raising the defense. There are three
elements to estoppel: ―(1) an admission, statement, or act
inconsistent with the claim afterwards asserted, (2) action by the
other party on the faith of such admission, statement, or act, and (3)
injury to such other party resulting from allowing the first party to
contradict or repudiate such admission, statement, or act.‖76 ―[T]he
usual rules of estoppel do not apply against‖ the government,77
however, and ―courts must be cautious in applying equitable
estoppel against the State.‖78 Accordingly, estoppel is applied
against the state only ―if necessary to prevent manifest injustice, and
the exercise of governmental powers will not be impaired as a
result.‖79 Because we conclude that Mr. Monarrez‘s argument fails
on the first element—whether UDOT made a representation that was
inconsistent with a later claim—we affirm the decision of the court of
appeals.
    ¶ 36 As we have noted, ―[t]he few cases in which Utah courts
have permitted estoppel against the government have involved very
specific written representations.‖80 For example, in Celebrity Club, Inc.
v. Utah Liquor Control Commission, we estopped the Liquor Control
Commission from denying a liquor license on the ground that the
applicant had failed to comply with a specific siting requirement.81
The applicant had previously sought guidance from the Commission
on how to comply with the siting requirement, and the Commission,
_____________________________________________________________
   76Celebrity Club, Inc. v. Utah Liquor Control Comm’n, 602 P.2d 689,
694 (Utah 1979) (citation omitted).
   77 Breitling Bros. Constr., Inc. v. Utah Golden Spikers, Inc., 597 P.2d
869, 871 (Utah 1979).
   78   Celebrity Club, 602 P.2d at 694.
   79   Id. (citation omitted).
   80Anderson v. Pub. Serv. Comm’n of Utah, 839 P.2d 822, 827 (Utah
1992) (emphasis added).
   81 602 P.2d at 694–95.

                                      21
                            MONARREZ v. UDOT
                           Opinion of the Court
after reviewing surveys of the proposed site, had sent a letter to the
applicant stating that the applicant had satisfied the requirement.82
Similarly, in Eldredge v. Utah State Retirement Board, the court of
appeals estopped the Utah State Retirement Board from denying
over six years of service credit to a former employee.83 The
employee, prior to retiring, had sought guidance from the Utah State
Retirement Office as to whether certain service credits would be
counted toward his retirement benefits.84 The office researched the
issue and sent the employee a letter stating that the service credits
would be posted to his account and that he would not need to
purchase them.85 In both cases, estoppel was warranted because
there were ―very clear, well-substantiated representations by
government entities‖ that were directly contradicted by those
entities‘ subsequent actions.86
   ¶ 37 In the context of the GIA, although no published case has
directly addressed what kind of statement may estop the
government entity from asserting that a claim was untimely,87 we
have insisted on strict compliance with the terms of the GIA even in
the face of potentially intentional misrepresentations about how to


_____________________________________________________________
   82   Id. at 690–91, 694–95.
   83   795 P.2d 671, 676 (Utah Ct. App. 1990).
   84   Id. at 672–73.
   85   Id.
   86See Anderson, 839 P.2d at 827–28 (citing and discussing Celebrity
Club and Eldredge).
   87 The court of appeals, in the unpublished case referenced earlier,
rejected a party‘s claim ―that the State should have been equitably
estopped from asserting the statute of limitations defense based
upon the [GIA] because the State had misled [the party] into
believing that it had accepted [the party‘s] claim‖ by way of a letter
after the denial period had expired. Morales v. State, 2007 UT App
250, para. 4 (unpublished decision) (per curiam). The court held that
an express waiver in the letter—identical to the one found in the
denial letter in this case—―unambiguously informed [the party]
that . . . the State was not waiving any defenses available to it.‖ Id.
para. 5. Further, the court held that the party ―could not rely on the
letter . . . because the notice of claim was denied [prior to the letter]
by operation of law.‖ Id.

                                    22
                         Cite as: 2016 UT 10
                         Opinion of the Court

comply with the notice provisions of the act.88 Thus, in order to estop
UDOT from asserting the GIA‘s one year limitations period as a
defense, there must be a specific, written representation directly
related to that issue, such as a statement that Mr. Monarrez had
satisfied the GIA‘s requirements or that the government would not
assert the defense in litigation.
    ¶ 38 Mr. Monarrez argues that ―the letter‘s statement ‗we
respectfully deny your claim‘ is incompatible with the position that
UDOT could not deny the claim because it was already denied by
operation of law.‖ This statement—―we respectfully deny your
claim‖—is neither a ―very specific‖ nor a ―very clear,‖ representation
that UDOT would not later assert the statute of limitations defense,
nor is it even necessarily incompatible with the later assertion that
Mr. Monarrez‘s claim had already been denied by operation of law.
There is no evidence that Mr. Monarrez asked UDOT if it would
forbear asserting the limitations defense, and the letter itself refuted
such a conclusion by stating that it did ―not constitute a waiver of
any of the provisions or requirements of the Governmental
Immunity Act . . . nor does it confirm or verify the sufficiency of the
claimant‘s notice of claim as required by the Act.‖ The statement,
―we respectfully deny your claim,‖ does not clearly convey the
sentiment that an earlier denial had not occurred or that the letter
restarted Mr. Monarrez‘s year-to-file period. Although Mr. Monarrez
argues that we can infer that the import of the letter would be
inconsistent with UDOT‘s assertion of the limitations defense,
estoppel, especially against the government, requires much more
than an inference. Accordingly, Mr. Monarrez‘s estoppel claim fails,
and we affirm the decision of the court of appeals.




_____________________________________________________________
   88 See Greene v. Utah Transit Auth., 2001 UT 109, ¶¶ 5–6, 17, 37 P.3d
1156 (affirming the dismissal of a claim because the claimant failed
to deliver the notice of claim to the appropriate party at UTA, even
though she misdirected her notice in reliance on statements made by
a representative of UTA); Davis v. Cent. Utah Counseling Ctr., 2006 UT
52, ¶¶ 3–5, 46–49, 147 P.3d 390 (affirming the dismissal of a claim for
failure to comply with the notice requirements of the GIA because
the claimant‘s attorney sent the notice of claim to the State Attorney
General‘s Office in reliance on a statement by an assistant attorney
general instead of to the appropriate party).

                                  23
                          MONARREZ v. UDOT
                          Opinion of the Court
    ¶ 39 Having addressed all of the issues related to Mr. Monarrez‘s
claim against UDOT, we turn now to a brief discussion of his
arguments related to the dismissal of the ―John Doe‖ defendants.
          IV. The Doe Defendants Were Properly Dismissed
    ¶ 40 As a final matter, Mr. Monarrez argues that the court of
appeals erroneously affirmed the trial court‘s dismissal of the entire
case, including the unnamed and unserved Doe Defendants, because
―UDOT made no argument at any time before the trial court that the
claims against the Doe [D]efendants had to be dismissed.‖
Mr. Monarrez is correct that UDOT never sought for dismissal of the
Doe Defendants and the trial court never addressed Mr. Monarrez‘s
claim against them. The court of appeals nevertheless affirmed the
dismissal of the entire case, holding that summary judgment on the
pleadings was appropriate because Mr. Monarrez either alleged the
Doe Defendants were employees of UDOT or failed to state a cause
of action against them. We affirm the court of appeals‘ decision on
this issue. 89
    ¶ 41 We note that there are multiple procedural issues that
Mr. Monarrez would face in attempting to continue litigation against
the unnamed Doe Defendants. First, Mr. Monarrez has not yet
served the Doe Defendants as required by rule 4 of the Utah Rules of
Civil Procedure. As we held in Hunter v. Sunrise Title Co., ―[w]here
all served co-defendants are formally dismissed, . . . rule 4(b) requires
service upon at least one of the remaining unserved defendants
within 120 days of filing of the complaint, absent the district court‘s
grant of an extension for good cause.‖90 Without such service,


_____________________________________________________________
   89 See First Equity Fed., Inc. v. Phillips Dev., LC, 2002 UT 56, ¶ 11, 52
P.3d 1137 (―[I]t is well established that an appellate court may affirm
the judgment appealed from if it is sustainable on any legal ground
or theory apparent on the record, even though such ground or
theory differs from that stated by the trial court to be the basis of its
ruling or action, and this is true even though such ground or theory
is not urged or argued on appeal by appellee, was not raised in the
lower court, and was not considered or passed on by the lower
court.‖ (citation omitted)).
   90 2004 UT 1, ¶ 11, 84 P.3d 1163; see also id. ¶ 12 (holding that ―if all
served co-defendants are dismissed, a plaintiff . . . must either (1)
serve at least one unserved defendant within 120 days of the date the
original complaint was filed; or (2) petition the district court for an
                                                             (Continued)
                                  24
                             Cite as: 2016 UT 10
                            Opinion of the Court

dismissal is required.91 Further, rule 9 requires Mr. Monarrez to
amend his complaint once he knows the identity of the Doe
Defendants,92 which raises the issue of whether the amended
complaint would ―relate back‖ to the original date of filing.93
    ¶ 42 Regardless of these procedural issues, it is clear from the
allegations in the complaint that the dismissal of Mr. Monarrez‘s
claims against the Doe Defendants was appropriate. The complaint
describes the Doe Defendants as ―construction companies and/or
their employees.‖ The complaint‘s only reference to any construction
companies or workers are allegations that ―the construction workers
were employed by the Utah Department of Transportation‖ and ―the
flag worker was employed by UDOT.‖ Mr. Monarrez also alleged
that ―[e]ven if the flag worker and construction workers were not
employed by UDOT, their activities were controlled and directed by
UDOT‖ through UDOT‘s establishment of ―a traffic control plan
which controlled how the construction would be performed‖ and the
presence of ―an on-site inspector who was to review the traffic
control methods and devices employed by the construction workers
and assure that they complied with the traffic control plan.‖



extension prior to the dismissal of the served co-defendants, if the 120-day
period has already expired.‖ (emphasis added)).
   91   See UTAH R. CIV. P. 4(b)(i).
   92 Rule 9(a)(2) of the Utah Rules of Civil Procedure states that
―[w]hen a party does not know the name of an adverse party, . . .
such adverse party may be designated in any pleading or proceeding
by any name.‖ But once ―the true name of such adverse party is
ascertained, the pleading or proceeding must be amended
accordingly.‖
   93 Because Mr. Monarrez agrees that the statute of limitations has
now run on any claim against the Doe Defendants, any amendment
must relate back to the original date or be time-barred. See UTAH R.
CIV. P. 15(c) (―Whenever the claim or defense asserted in the
amended pleading arose out of the conduct, transaction, or
occurrence set forth . . . in the original pleading, the amendment
relates back to the date of the original pleading.‖); Penrose v. Ross,
2003 UT App 157, ¶ 9, 71 P.3d 631 (―Generally, however, rule 15(c)
will not apply to an amendment which substitutes or adds new
parties for those brought before the court by the original
pleadings . . . .‖ (citation omitted)).

                                       25
                         MONARREZ v. UDOT
                         Opinion of the Court
    ¶ 43 Mr. Monarrez argues that his ―errant legal conclusion in
[his] complaint‖—the allegations that the construction workers were
employees of or controlled by UDOT—does not warrant the
dismissal of his claims against the Doe Defendants. Disregarding
Mr. Monarrez‘s legal conclusions, the only inference we can draw
from the factual allegations is that the construction workers were
employed or controlled by UDOT. Thus, if the construction workers
referenced in these allegations are the Doe Defendants, the
pleadings, which we accept as true, unambiguously establish that
they were employed or controlled by UDOT.94 As the GIA prohibits
suits against employees of governmental entities,95 the dismissal of
Mr. Monarrez‘s claims against the Doe Defendants was warranted.96
    ¶ 44 Alternatively, if the construction workers described in the
complaint as employees of UDOT are not the Doe Defendants—who
are described only as ―construction companies and/or their
employees‖—then Mr. Monarrez has failed to allege the basis for his
claim against them. Although Mr. Monarrez alleges that ―John
Does I–V had a duty to keep the roadway safe‖ and ―breached their
duty to keep the roadway safe,‖ he provides no allegations of any
actions taken by the Doe Defendants separate and distinct from the
acts of the construction workers—who he alleged were employees of
UDOT—that caused him harm. Thus, dismissal was proper because
the allegations in the complaint fail to state a claim against the Doe
Defendants. We accordingly affirm the decision of the court of
appeals.



_____________________________________________________________
   94 Because summary judgment was granted on the pleadings,
similar to a motion for judgment on the pleadings, we ―accept[] the
factual allegations in the complaint as true.‖ Moss v. Parr Waddoups
Brown Gee & Loveless, 2010 UT App 170, ¶ 6, 237 P.3d 899.
   95 With limited exceptions, the GIA provides that ―each
governmental entity and each employee of a governmental entity are
immune from suit.‖ UTAH CODE § 63G-7-201(1).
   96  Mr. Monarrez asserts that UDOT ―bore the burden of
(1) identifying the Doe defendants and (2) proving that they were
protected by the [GIA].‖ He cites no law for his assertion that UDOT
bore the burden of identifying the Doe defendants, and we see no
reason to shift the responsibility of bringing the proper parties to the
court from a plaintiff to a co-defendant.

                                  26
                         Cite as: 2016 UT 10
                        Opinion of the Court

                             Conclusion
   ¶ 45 The plain language of the GIA‘s limitations provision
permits a claim to be denied only once—either by a written denial or
by operation of law. The denial letter sent after the deemed denial
had already occurred did not restart the limitations period and was a
legal superfluity. Accordingly, the GIA required Mr. Monarrez to file
within a year of the deemed denial, which he failed to do. Because
our interpretation of the GIA follows the plain meaning of the statute
and is consistent with our prior cases, and Mr. Monarrez did not
provide evidence of reliance, our decision interpreting the GIA will
be given its usual retroactive effect. Further, because UDOT‘s letter
contained no specific representation inconsistent with its later
assertion of the limitations defense, estoppel is not warranted.
Finally, the court of appeals was correct in affirming the dismissal of
the Doe Defendants as the only allegations in the complaint
potentially related to the Defendants described them as employees of
UDOT. We accordingly affirm the decision of the court of appeals.




                                  27